Citation Nr: 0709964	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-15 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

2.  Entitlement to service connection for chronic gastritis, 
previously characterized as frequent indigestion or reflux.

3.  Entitlement to a higher initial rating for degenerative 
arthritis of the cervical spine, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran served on active duty from June 1955 to February 
1975.  He also had a period of unverified additional military 
service extending from 1948 to 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans' Affairs (VA) which granted service connection 
and assigned a 10 percent evaluation for degenerative 
arthritis of the cervical spine, effective September 23, 
1998, and declined to reopen a claim of service connection 
for degenerative joint disease of the lumbar spine.  The 
veteran has also perfected an appeal from a July 2003 rating 
decision which denied service connection for frequent 
indigestion, reflux.

In November 2005 the veteran was afforded a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  

The Board issued a decision in February 2006 reopening the 
claim of service connection for degenerative joint disease of 
the lumbar spine.  As well, the Board remanded for further 
development and adjudication the issues listed on the title 
page of this decision.  The development requested on remand 
was completed, and the case was returned to the Board for 
continuation of appellate review.  

FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine was not 
present in military service or to a compensable degree within 
the first postservice year; later demonstrated degenerative 
changes of the lumbar spine are not attributable to an event 
or occurrence of service.  

2.  Chronic gastritis, demonstrated in postservice years, is 
not attributable to an event or occurrence of military 
service.  

3.  Degenerative arthritis of the cervical spine has not 
resulted in moderate limitation of motion; forward flexion of 
the cervical spine is greater than 30 degrees, while combined 
range of motion of the cervical spine is greater than 170 
degrees; the veteran does not have moderate symptoms of 
cervical intervertebral disc syndrome (IVDS), nor has he 
experienced incapacitating episodes of IVDS having a total 
duration of at least two weeks but less than four weeks 
during any 12-month period pertinent to this appeal.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Chronic gastritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  An initial rating higher than 10 percent for degenerative 
arthritis of the cervical spine is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5290, 5293 (effective prior to September 26, 
2003) and 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 
5243 (effective since September 26, 2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

In correspondence dated in September 2003, VA satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) (2006).  Specifically, VA 
notified the veteran of information and evidence necessary to 
substantiate the claims decided herein; the information and 
evidence that VA would seek to provide; and the information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  

VA has done everything reasonably possible to assist the 
veteran with respect to the claims and has met its duty to 
assist.  Service medical records and postservice medical 
records from VA and private treatment providers have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The RO 
afforded the veteran VA examinations in connection with his 
claims.  Consequently, the Board finds that VA has met the 
duties to notify and assist as to the issues decided herein.  

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete notice been provided at an earlier 
time.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

As the Board is denying these claims, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2006); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2006).

Since the veteran takes issue with the initial rating 
assigned when service connection was granted for degenerative 
arthritis of the cervical spine, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Effective September 23, 2002 and September 26, 2003, during 
the pendency of the veteran's appeal, the schedular criteria 
for the evaluation of spinal disorders were revised.  Where a 
law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been concluded, the version of the law or 
regulation most favorable to the appellant generally applies.  
However, only the former criteria can be applied for the 
period prior to the effective date of the new criteria.  But 
both the old and new criteria can be applied as of that date.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Under criteria in effect prior to and since September 26, 
2003, degenerative arthritis (hypertrophic or osteoarthritis) 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows:  a 10 percent rating is warranted 
where there is x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups; a 20 percent 
rating is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under criteria in effect prior to September 26, 2003, 
limitation of motion of the cervical spine was rated as 
follows under 38 C.F.R. § 4.71a, Diagnostic Code 5290:

A 30 percent rating was warranted for limitation of motion of 
the cervical spine, when severe.  A 20 percent rating was 
warranted for limitation of motion of the cervical spine, 
when moderate.  A 10 percent rating was warranted for 
limitation of motion of the cervical spine, when slight.  

Under criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) was rated as follows 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293:

A 60 percent rating was warranted for pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of disease disc, with little intermittent relief.  A 40 
percent rating required severe IVDS, manifested by recurring 
attacks with intermittent relief.  A 20 percent rating was 
warranted for moderate IVDS, manifested by recurring attacks.  
A 10 percent rating was warranted for mild IVDS.  A 
noncompensable (0 percent) rating was warranted for 
postoperative, cured IVDS.  

Criteria for rating IVDS, revised effective September 23, 
2002, are included in the revised criteria for evaluating 
spinal disorders.  The revised criteria for evaluating spinal 
disorders, which became effective September 26, 2003, are 
listed under the General Rating Formula for Diseases and 
Injuries of the Spine.

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The schedular 
ratings are as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)
5243 IVDS

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.

Formula for Rating IVDS Based on Incapacitating Episodes:

A 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted for incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeal for Veterans Claims (Court) held that in 
evaluating a service-connected musculoskeletal disability 
that is at least partly rated on the basis of range of 
motion, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 (2006) functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, too, 38 C.F.R. 
§ 4.59 (2006).

Service Connection for Degenerative Joint Disease of the 
Lumbar Spine

The veteran contends that he first suffered from back pain in 
1972.  He relates the onset of the back pain to an incident 
during service when he worked carrying heavy loads of sand.  
He claims that he sustained a left lateral compression 
fracture and was treated at the Naval Hospital in Orlando, 
but pertinent treatment records were not associated with his 
service record.  He states that, shortly after separation 
from service, he opened his own medical practice and 
performed an x-ray examination in February 1976 which 
confirmed the left lateral compression fracture.  He asserts 
that the inservice compression fracture eventually produced 
scoliosis of the lumbar spine.  In support of his 
contentions, he provided a hand-drawn diagram that indicates 
that a compression fracture of the lumbar spine can lead to 
lumbar scoliosis.  

Service medical records, prior to the veteran's entrance on 
his period of career military service in June 1955, make no 
reference to injuries of defects of the low back or lumbar 
spine.  Service medical records covering the period from June 
1955 to February 1975 contain no documented references to 
complaints, findings or treatment of injuries or defects of 
the low back or lumbar spine.  At an August 1974 
preretirement physical examination, the veteran denied 
recurrent back pain.  The spine and musculoskeletal system 
were evaluated as normal.  

Associated with the claims file is a report of an x-ray of 
the veteran's lumbosacral spine, performed at the veteran's 
medical practice in August 1983.  The impression was 
degenerative disc disease at L4-5 and L5-S1 and 
spondylolisthesis.  

Extensive lumbar spine disc disease was noted on diagnostic 
imaging by a private examiner in September 1991.  Thereafter, 
diagnostic imaging of the veteran's lumbar spine, by VA and 
private clinicians, showed degenerative disc disease, as well 
as degenerative bony reaction and scoliosis.  

A VA orthopedic examination was performed in March 2006, 
pursuant to the Board's remand seeking medical opinion about 
the nature and etiology of the veteran's lumbar spine 
disorder.  The examiner recounted the veteran's history of 
having sustained a lumbar spine "compression fracture" in 
service and his belief that his current low back pain stemmed 
from that "compression fracture."  The examiner remarked 
that quotation marks were added to the term, compression 
fracture, as he stated that there were no x-ray reports that 
had been officially interpreted as showing a compression 
fracture of L3 or of any other lumbar vertebra.  Clinical 
findings were recorded on the current examination.  The 
impression was spinal stenosis with moderate to advanced 
degenerative disease of the lumbosacral spine and chronic 
back pain.  

The examiner commented on the veteran's theory that an 
inservice compression fracture of the L3 vertebra had 
produced long-term spinal damage that had eventually resulted 
in scoliosis and lumbosacral arthritis.  According to the 
examiner, the problem with that theory was the lack of 
convincing radiographic evidence of any clinically 
significant vertebral compression or deformity of sufficient 
magnitude to disrupt the structure and alignment of the 
entire spine.  The examiner concluded that it was less likely 
than not that the veteran's current scoliosis and arthritis 
were caused by or a result of a disease or injury sustained 
during military service.  

The VA physician is an orthopedist.  He provided a definitive 
opinion, supported by a rationale, for discounting the 
asserted theory of entitlement to service connection for a 
lumbar spine disorder; namely, that an alleged inservice 
compression fracture of the lumbar spine gave rise to later 
demonstrated scoliosis and degenerative changes of the lumbar 
spine.  In doing so, he referred to documents in the record 
that indicate claims file review.  His opinion is persuasive 
and supported by the medical evidence.

The Board recognizes that the veteran is a physician.  He is 
competent to state that current scoliosis and degenerative 
changes of the lumbar spine are attributable to the claimed 
inservice compression fracture of the lumbar spine.  See, 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, for 
the reasons stated above, the Board is persuaded that the VA 
examiner's opinion, ruling out any nexus between the 
veteran's current lumbar spine disorder and military service, 
is entitled to greater probative value than is the opinion of 
the veteran to the contrary.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

Additionally, an opinion may be reduced in probative value 
even where the statement comes from someone with medical 
training, if the medical issue requires special knowledge.  
See Black v. Brown, 10 Vet. App. 279 (1997); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran states that he is a specialist in internal 
medicine.  The veteran's assertion linking current 
degenerative changes of the lumbar spine to military service 
states a medical opinion about the etiology of an orthopedic 
disorder.  The VA medical opinion, that controverts the 
veteran's medical opinion, was provided by an orthopedist.  
The Board believes that the VA physician's opinion is 
entitled to greater probative value, as it is based on the 
knowledge of a specialist in orthopedics, in contrast with 
the opinion provided by the veteran, who is not a specialist 
in orthopedics.  

The veteran provided several articles from medical 
publications concerning causes of low back pain, as well as 
diagnostic techniques and therapies for low back pain.  One 
of the articles relates that low back pain may result from 
musculoligamentous injuries and age-related degenerative 
processes in the intervertebral discs and facet joints.  
Spinal stenosis and disc herniation were other common 
problems causing low back pain.

The Board does not dispute the validity of this treatise 
evidence.  But this evidence does not indicate that, in the 
veteran's particular case, the onset of degenerative changes 
of the lumbar spine, including lumbar stenosis, was 
necessarily attributable to the claimed inservice lumbar 
compression fracture.  Rather, the treatise evidence merely 
raises the possibility that some type of low back trauma 
during service, apparently associated with heavy lifting, 
might have played a part in the etiology of the veteran's 
degenerative joint disease of the lumbar spine.  However, 
this will not suffice.  Instead, the treatise evidence must 
discuss generic relationships with a degree of certainty such 
that under the facts of this particular case there is at 
least a plausible causality based on objective facts rather 
than on unsubstantiated lay medical opinion.  See, e.g., 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).

The Board has considered an April 2003 statement from the 
veteran's daughter indicating that, during the time period 
from about 1972 to 1973, the family had at least one dog and 
sometimes two dogs.  She relates that the veteran often had 
to fill in holes with dirt where the dogs kept digging under 
a fence.  This statement was provided in support of the 
veteran's contention that he sustained back injury during 
service, around 1972, when he was hauling heavy cans of sand 
that was to be used to fill in the holes dug by the dogs.  

As previously noted, service medical records do not 
substantiate that the veteran sustained any low back trauma.  
However, even accepting as true that he sustained some low 
back trauma around 1972 while he was in service, the evidence 
in its entirety does not demonstrate that he sustained a 
lumbar compression fracture at the time.  Also, even if he 
did sustain some sort of low back trauma around 1972, the 
current record demonstrates that such trauma was an acute and 
transitory phenomenon and did not result in chronic residual 
disability of the lumbar spine.  

The veteran has several times referred to an x-ray 
examination of his lumbar spine, taken at his medical office 
in February 1976, a few months after his retirement from 
service.  This x-ray examination allegedly confirms that he 
sustained a compression fracture of L3 and possibly other 
lumbar vertebrae.  

The Court has held that the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Unfortunately, the veteran has not provided a report 
of that x-ray examination although he has been advised of his 
responsibility to furnish such evidence, if in his 
possession.  

For these reasons, the claim for service connection for 
degenerative joint disease of the lumbar spine must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

Service Connection for Chronic Gastritis

The veteran contends that he developed chronic gastritis 
while in military service.  He states that he was treated for 
gastritis in service; that he has been compelled to use 
antacids over the years since service because of episodes of 
gastritis; and that he ultimately developed gastrointestinal 
bleeding in postservice years.  

Service medical records, prior to the veteran's entrance on 
his period of career military service in June 1955, make no 
reference to gastrointestinal defects.  Service medical 
records covering the period from June 1955 and prior to 
August 1972 contain no documented references to complaints, 
findings or treatment of gastritis or other gastrointestinal 
defects.  

An August 1972 service department treatment entry relates the 
veteran's history of peptic distress, for six months, in 
1961; there had been no x-ray study, and the problem was 
reportedly treated medically.  He indicated that, during the 
past week, he had experienced right upper quadrant pain, only 
partially relieved by antacids and antispasmodics.  An upper 
gastrointestinal x-ray series showed a normal esophagus and 
stomach.  There was no evidence of peptic ulcer disease.  

At the August 1974 preretirement physical examination, the 
veteran reported frequent indigestion and stomach trouble.  
The examiner's narrative indicates the veteran's statement 
that there had been an episode of indigestion, about two 
years before, lasting about 6 months.  According to the 
narrative, the veteran had not experienced indigestion in the 
past six months.  The gastrointestinal system was evaluated 
as normal on the preretirement examination.  

A report, dated in June 1979, was received from B.R. Raju, 
M.D.  The veteran was admitted to a medical facility with a 
history of severe chest pain that started shortly after 
having a roast beef dinner.  The diagnosis was acute 
gastritis.  

A report from M. Nazir Hamoui, dated in June 1981, shows that 
the veteran was admitted to medical facility in June 1981 
primarily for treatment of urethritis and prostatitis.  
Additionally, a review of body systems indicates a history of 
dyspepsia, but no proven ulcers.  

A VA gastrointestinal examination was performed in May 2003.  
The veteran reported having symptoms of reflux in the 1970's.  
He indicated his symptoms included epigastric pain radiating 
to the esophagus.  He denied dysphagia, hematemesis, or 
melena.  He noted that, until November 2000, he had been 
taking approximately 2 - 4 aspirin with 2 Indocin per day for 
treatment of his arthritic back pain.  He remarked that he 
had started taking these non-steroidal anti-inflammatory 
agents beginning in the early 1970's on through to November 
2000.  He stated that he had been hospitalized for a 
gastrointestinal bleed in November 2000.  

Clinical findings were recorded and laboratory studies were 
accomplished.  The impression was gastrointestinal bleed in 
November 2000, now with normal hemoglobin and hematocrit.  It 
was the examiner's opinion that the veteran's use of non-
steroidal anti-inflammatory agents for treatment of his back 
pain was as likely as not the cause of his gastrointestinal 
bleed.  

The veteran was treated at Oak Hill Hospital in March 2004 
primarily for left-sided low back pain suggestive of 
urolithiasis.  At discharge, the diagnoses included 
gastroesophageal reflux disease.  

The VA gastrointestinal examiner provided a definitive 
opinion, supported by a rationale, for discounting the 
likelihood that the veteran's current chronic gastritis is 
related to an inservice episode of indigestion.  Rather, the 
VA physician determined that the veteran's current 
gastrointestinal disorder, including gastrointestinal 
bleeding, was related to the longstanding use of a medication 
for the veteran's low back disorder.  Service connection is 
not in effect for a low back disorder.  The VA 
gastrointestinal examiner's opinion is persuasive and 
supported by the medical evidence.  

The VA examiner's opinion, ruling out a link between any 
current gastritis and an event or occurrence of the veteran's 
military service, is based implicitly on a determination that 
the inservice episode of indigestion was an acute and 
transitory phenomenon that did not result in chronic 
disability.  That determination rests upon the August 1972 
service department examiner's finding that an upper 
gastrointestinal x-ray series was negative for any 
abnormality, including any pathology of the stomach or peptic 
ulcer disease.  Significantly, the examination in August 
1974, shortly before retirement, indicates that the veteran's 
indigestion, occurring about two years before, had by then 
resolved.  

Again, the Board recognizes that the veteran is a physician.  
He is competent to state that he now has chronic gastritis 
that is attributable his episode of indigestion during 
service.  See Espiritu, supra.  However, for the reasons 
stated above, the Board is persuaded that the VA examiner's 
opinion, ruling out a nexus between any current gastritis and 
the veteran's military service, is entitled to greater 
probative value than is the opinion of the veteran to the 
contrary.  See Prejean, supra.  

In determining that service connection for chronic gastritis 
is not warranted, the Board has been mindful of the benefit-
of-the-doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany, 9 Vet. App. at 519.

Initial Rating Higher than 10 Percent for
Degenerative Arthritis of the Cervical Spine

A VA orthopedic examination was performed in June 1999.  The 
veteran indicated neck pain and left upper extremity pain.  
Clinical inspection disclosed that upper extremity strength 
was 5/5 in the deltoids, biceps, triceps, wrist extensors and 
flexors, and hand intrinsic muscles.  Deep tendon reflexes of 
the right upper extremity, the biceps, triceps and 
brachioradialis, were rated as 2.  Deep tendon reflexes in 
the left upper extremity were rated as 2 in the biceps, and 
were somewhat reduced, rated as +1 in the triceps and 
brachioradialis.  X-rays of the cervical spine were 
interpreted as showing significant degenerative disc collapse 
and disc disease and osteophytes.  The diagnosis was severe 
degenerative arthritis of the cervical spine and left-sided 
C6 radiculopathy.  

An MRI of the veteran's cervical spine was performed by a 
private examiner in April 2001.  The impression included 
diffuse cervical spondylosis, C5-6 disc bulge, and extensive 
cervical spine facet osteoarthropathy.

A private neurologist, in a statement dated in January 2002, 
noted the veteran's history of bilateral upper extremity 
paresthesias.  It was found that the veteran had increased 
paraspinal tone in the cervical region and some decreased 
range of motion.  There was also some denervation changes 
indicating a possible C6 radiculopathy.  

A VA orthopedic examination was performed in March 2006.  On 
clinical inspection, there was no discomfort to palpation 
over the area of the cervical spine.  Muscle mass and 
strength in the upper extremities was within normal limits.  
Range of motion of the cervical spine was as follows:  
flexion to 45 degrees, which the examiner noted was normal; 
extension to 30 degrees, with 45 degrees being normal.  Left 
and right lateral rotation was to 70 degrees, with 80 degrees 
being the normal range.  The veteran reported mild discomfort 
with cervical extension.  The examiner commented that these 
measurements did not change with repetitive motion, nor did 
the veteran experience weakness, incoordination, or fatigue.  
The diagnosis was degenerative disease of the cervical spine, 
moderate to advanced.  The Board notes that the examiner did 
not report range of motion of the cervical spine in lateral 
flexion.  Nevertheless, the ranges of motion that were 
reported still exceed 170 degrees.  

A review of the evidence demonstrates that the veteran has 
arthritic changes involving the cervical spine.  Degenerative 
arthritis, whether characterized as "mild," "moderate," or 
"severe," is rated under the former and current Diagnostic 
Code (DC) 5003, and the revised DC 5242.  Degenerative 
arthritis, in turn, is rated on the basis of limitation of 
motion of the cervical spine under the former criteria, and 
on the basis of the general rating formula for spinal 
disorders under the revised criteria. 

In order to have been entitled to an evaluation higher than 
10 percent for arthritis under the former rating criteria, 
there must be objective evidence of moderate limitation of 
motion of the cervical spine under DC 5290.  This has not 
been demonstrated.  

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  It is 
the Board's responsibility to evaluate all the medical 
evidence and determine the appropriate rating that would 
compensate the veteran for impairment in earning capacity, 
functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5290 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion to rating spine 
disabilities under the old criteria. 

As reported previously, Note (2) specifies that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  The 
range of motion measurements taken in March 2006 showed 
normal flexion, 15 degrees of limitation of extension, and 
only 10 degrees of limitation of lateral rotation.  These 
findings show slight limitation at best.  In addition, the 
examiner specifically noted that the measurements did not 
change with repetitive motion.  In the absence of 
demonstrably moderate limitation of motion, a 20 percent 
evaluation under Diagnostic Code 5290 is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (effective prior to 
September 26, 2003).

In addition, in order to be entitled to an evaluation higher 
than the currently assigned 10 percent for arthritis under 
the revised criteria for evaluating spinal disorders, there 
must be objective findings of forward flexion of the cervical 
spine to greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees.  This also has not been 
demonstrated.  

The medical evidence also demonstrates that the veteran has 
degenerative changes involving disc spaces of the cervical 
spine, indicative of the presence of IVDS.  He reports 
experiencing upper extremity paresthesias, a subjective 
symptom of cervical spine IVDS.  However, from an objective 
standpoint, clinical evaluations in recent years demonstrated 
good strength and bulk of the upper extremities, thus 
indicating no significant compromise of motor status.  In 
order to have been entitled to a rating higher than 10 
percent under the former criteria for evaluating IVDS at DC 
5293, there must be moderate symptoms of radiculopathy, 
manifested by recurring attacks.  This has not been 
demonstrated.  

In order to be entitled to a rating higher than currently 
assigned 10 percent evaluation for cervical spine IVDS under 
the revised DC 5243, based on the general rating formula for 
spinal disorders, there must be forward flexion of the 
cervical spine to greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
cervical not greater than 170 degrees.  As previously 
mentioned, this has not been demonstrated.  As well, in order 
to be entitled to a rating higher than the currently assigned 
10 percent for IVDS under the revised rating criteria based 
on incapacitating episodes, there must be a pattern of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during a past 12-month period.  
The medical evidence does not substantiate such a pattern of 
incapacitating episodes of IVDS, as defined at DC 5243.  

The veteran effectively contends that pain from cervical 
spine arthritis limits function.  The Board does not dispute 
that he experiences neck pain.  At the same time, it is 
noteworthy that the veteran acknowledged that he was not 
experiencing incapacitating episodes of cervical spine 
symptoms, on the March 2006 VA examination for rating 
purposes.  Moreover, the examiner observed that range of 
motion of the cervical spine did not change with repetitive 
motion, nor did the veteran experience weakness, 
incoordination or fatigue with repetitive motion of the 
cervical spine.  There is, then, no objective indication of 
additional range of motion loss from cervical spine symptoms.  
'

In all, the currently assigned 10 percent evaluation 
contemplates, to the extent it may even be present, any 
additional range of motion loss from pain, weakened movement, 
excess fatigability or incoordination affecting the cervical 
spine.  And in any event, functional loss due to pain is 
already contemplated by the revised rating criteria.  An 
increased evaluation, based on pain or functional loss alone, 
is not warranted.  The claimant is not entitled to additional 
compensation under the holding in DeLuca or the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's cervical spine disorder.  The 
record, however, does not support assigning a different 
percentage disability rating during the period in question 
that did the RO.  Fenderson, supra.  

In determining that an initial rating higher than 10 percent 
for degenerative arthritis of the cervical spine is not 
warranted, the Board has been mindful of the benefit-of-the-
doubt doctrine.  But since, for the reasons stated, 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Alemany, 9 Vet. App. at 519.

ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.  

Service connection for chronic gastritis, previously 
characterized as frequent indigestion or reflux is denied.

An initial rating higher than 10 percent for degenerative 
arthritis of the cervical spine is denied.  



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


